DETAILED ACTION
Claims 1 – 18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 4, 17 and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 13 and 14 respectively of prior U.S. Patent No. 11,035,740. This is a statutory double patenting rejection.
Please note that this statutory double patenting rejection is based on the best understanding of the indefiniteness contained (see 112(b) section below).  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,035,740. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are the same.
Specifically, an infringement on the patented claims would be an infringement on the instant claims 1-3 and 5-16 (see statutory double patenting rejections for claim 4, 17 and 18 above) as follows:
Regarding instant claim 1- see patented claim 1
Regarding instant claim 2- see patented claim 1
Regarding instant claim 3- see patented claim 1
Regarding instant claim 5- see patented claim 2
Regarding instant claim 6- see patented claim 3
Regarding instant claim 7- see patented claim 4
Regarding instant claim 8- see patented claim 5
Regarding instant claim 9- see patented claim 6
Regarding instant claim 10- see patented claim 7
Regarding instant claim 11- see patented claim 11
Regarding instant claim 12- see patented claim 8
Regarding instant claim 13- see patented claim 12
Regarding instant claim 14- see patented claim 9
Regarding instant claim 15- see patented claim 10
Regarding instant claim 16- see patented claim 13

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 contain the limitations “said top layer and said bottom layer are sealed together on opposing sides of said assembly” and “said top layer and said bottom layer are sealed at the width of the second end of said assembly” (claims 16 repeats this second limitation verbatim – see below).
There is insufficient antecedent basis for the width end as this width end is not previously recited and further the cooperative structural relationship between the sealed locations is unclear since the width of the second end is not positively recited as relating to other dimensions of the device. The specification and drawings do not clarify where this sealed width end must be.
For purpose of examination any indication device which is sealed will be considered as meeting these limitations as recited.
However, positive in claim recitation of the cooperative relationships between the sealed portions and positive recitation of the physical geometry of the device as it relates to the claimed limitations is required.

Further, claim 16 recites the limitation “said top layer and said bottom layer are sealed at the width of the second end of said assembly” in the 8th and 9th indents.
It is unclear if this repeated limitation is an error due to being pasted twice or whether applicant intends to claim sealed portions at separate locations.
For purpose of examination the second limitation will be read as written – that is the same as the first instance and having no additional weight or change of scope.
However positive in claim recitation of the metes and bounds of the sealed locations is required.

Additionally, claim 16 recites the final limitation(s) as “said top layer and said middle layer are joined together, along the length of said assembly, and toward the center of said assembly”.
It is unclear if the joined together layers are joined in one location – along the length and toward the center. Or if this limitation requires or is met by two joining portions, one along the length of the assembly and one toward the center of the assembly. Further, it is unclear what the length vs the width of the device is defined as since there is no reference to the devices shape in the claim language.
As best understood, for purpose of examination the joined portion will be considered to be the latter and the device will be considered generally rectangular (that is having a length and a width). 
However, positive in claim recitation of the cooperative relationships between the sealed portions and positive recitation of the physical geometry of the device as it relates to the claimed limitations is required.

Claim 17 recites the limitations "said longitudinal seal and said center seal" in line 4.  There is insufficient antecedent basis for these limitations in the claim.
For purpose of examination and as best understood these limitations will be read as referencing the width end seal(s) – see above regarding the repeated limitation of claim 16 – and the joined portion toward the center of said assembly of claim 16 respectively.
However, positive in claim recitation of the seals applicant is referencing is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrozy et al. (US 20080295761; hereinafter Ambrozy) in view of Pereyra et al. (US 5964181; hereinafter Pereyra) and Bramhall (US 4825447).

Regarding claim 1, Ambrozy teaches a stimulus indicating device (abstract; see fig. 3C and fig. 4C) comprising: 
a stimulus sensitive [] gel (320 is “stimulus sensitive gel” [0162]); and 
an assembly (at least 300/400; see at least figs. 3A-C and 4A-C) having a first end and a second end (see at least fig. 3C and 4C showing first and second ends), the assembly including: 
a top layer (at least 326 with constituent portions; see fig. 3C; [0160]), 
a middle layer including a porous [] membrane (at least 330; see fig. 3C), and 
a bottom layer (at least 325 with constituent portions; see fig. 3C; [0160]), 
wherein said top layer and said bottom layer are sealed together on opposing sides of said assembly, and said top layer and said bottom layer are sealed at the width of the second end of said assembly (at least [0163] teaches that layers 325/326 may be sealed together; see also see also [0037]; [0051] teaching that such sealing should make the device should be leak-proof which requires sealing on both opposing sides and along the width ends; see fig. 3C).
Ambrozy does not directly and specifically state that the porous membrane is a polymer or that the stimulus sensitive gel is amphiphilic.
However, Pereyra teaches an indication device (see abstract) which may have a gel (col. 4, line 66) and a polymeric porous membrane (see col. 3, lines 64-66; see also col. 8, line 54 and col. 9, lines 21-30).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the porous membrane of Ambrozy with the specific knowledge of using the polymeric porous membrane of Pereyra. This is because such polymer membranes are known and commercially available (see at least col. 9, lines 21-30 of Pereyra). This is important in order to utilize an already available and characterized component.
Ambrozy and Pereyra lack direct and specific statement that the gel is amphiphilic.
However, Bramhall teaches an indication device for thermal history of goods (see abstract) which has amphiphilic dye (4; see at least col. 6, lines 11-12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the indicating gel of Ambrozy as modified by Pereyra with the specific knowledge of using the amphiphilic dye of Bramhall. This is because amphiphilic dyes are known to be useful in thermal indicators (see at least abstract of Bramhall). This is important in order to utilize an already available and characterized component for the indication of a stimulus.

Regarding claim 2, Ambrozy teaches that said top layer contains a cover (at least 316), the cover containing a window (312; see at least fig. 3C); at least one reservoir is formed between said top layer and said middle layer (302/307; see fig. 3C); said stimulus sensitive amphiphilic gel is contained in a first reservoir (304/320; see fig. 3C); and said a stimulus sensitive amphiphilic gel is in fluid communication with said middle layer ([0171]).

Regarding claim 3, Ambrozy teaches that said first reservoir is positioned in a first end of said assembly (at least the lower end; see fig. 3C; see also figs. 3A/B showing alternative configurations also with the reservoir on ends), and said window is positioned away from said first reservoir and toward second end of said assembly (see figs. 3C showing this configuration; see also figs. 3A/B showing alternative configurations also with the window positioned away from the reservoir end).

Regarding claim 5, Ambrozy teaches an indicator spot (307) located on said middle layer and positioned beneath said window (see fig. 3C).

Regarding claim 6, Ambrozy teaches a moisture reservoir (307/302; see fig. 3C; see [0171]) positioned opposite said first reservoir and in fluid communication with said first reservoir ([0171]).
 
Regarding claim 8, Ambrozy lacks teaching of a pouch that contains said assembly.
However, Bramhall teaches sachet (12) contains the assembly (col. 4, lines 38-40).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the assembly of Ambrozy and Pereyra with the specific knowledge of using the sachet to contain the assembly of Bramhall. This is because the sachet allows for sealing the whole thermograph including possible multiple thermographs (see col. 7, lines 34-40 of Bramhall). This is important in order package the device(s) in an easy to utilize manner (see col. 7, lines 59-62 of Bramhall).

Regarding claim 9, Ambrozy lacks direct and specific teaching that said stimulus sensitive amphiphilic gel is configured to transition between a liquid state and a gel state, in response to two different stimuli.
However, Bramhall teaches that both upper and lower temperatures of a range may be indicated (see at least abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the indicating assembly of Ambrozy and Pereyra with the specific knowledge of using the composition indicating both and upper and lower range of temperatures of Bramhall. This is because indication of both stimuli –upper and lower– allows for a range to be indicated. This is important in order to inform an end user of thermal stimuli outside of the range.

Regarding claim 11, Ambrozy teaches one or more ventilation channels (at least 532; [0204]) that are in fluid communication with said first reservoir and said middle layer (see fig. 5C).

Regarding claim 13, Ambrozy teaches an indicator spot (307) located on said middle layer and positioned beneath said window (see fig. 3C showing this configuration).

Regarding claim 16, Ambrozy teaches a stimulus indicating device (abstract; see fig. 3C and fig. 4C) comprising: 
a stimulus sensitive [] gel (320 is “stimulus sensitive gel” [0162]); and
an assembly (at least 300/400; see at least figs. 3A-C and 4A-C) having a first end and a second end (see at least fig. 3C and 4C showing first and second ends), the assembly including: 
a top layer (at least 326 with constituent portions; see fig. 3C; [0160]), 
a middle layer including a porous [] membrane (at least 330; see fig. 3C), and 
a bottom layer (at least 325 with constituent portions; see fig. 3C; [0160]), 
wherein said top layer and said bottom layer are sealed together on opposing sides of said assembly, wherein said top layer and said bottom layer are sealed at the width of the second end of said assembly (at least [0163] teaches that layers 325/326 may be sealed together; see also see also [0037]; [0051] teaching that such sealing should make the device should be leak-proof which requires sealing on both opposing sides and along the width ends; see fig. 3C), 
wherein said top layer and said bottom layer are sealed at the width of the second end of said assembly (as best understood – see 112(b) rejections above – at least [0163] teaches that layers 325/326 may be sealed together; see also see also [0037]; [0051] teaching that such sealing should make the device should be leak-proof which requires sealing on both opposing sides and along the width ends; see fig. 3C), and 
wherein said top layer and said middle layer are joined together, along the length of said assembly, and toward the center of said assembly (at least [0163] teaches that the upper and lower layers are sealed together and [0041] teaches that the middle layer – the permeable layer – is designed to separate the compartments and allow the gel/liquid to pass through it; as such the middle layer is joined to the backing/lower layer along at least an outer length and at least toward the center of that length; see at least fig. 3C showing that the top and middle layers may be joined along the length and at least in a centered fashion; see also fig. 4C).
Ambrozy does not directly and specifically state that the porous membrane is a polymer or that the stimulus sensitive gel is amphiphilic.
However, Pereyra teaches an indication device (see abstract) which may have a gel (col. 4, line 66) and a polymeric porous membrane (see col. 3, lines 64-66; see also col. 8, line 54 and col. 9, lines 21-30).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the porous membrane of Ambrozy with the specific knowledge of using the polymeric porous membrane of Pereyra. This is because such polymer membranes are known and easily available (see at least col. 9, lines 21-30 of Pereyra). This is important in order to utilize an already available and characterized component.
Ambrozy and Pereyra lack direct and specific statement that the gel is amphiphilic.
However, Bramhall teaches an indication device for thermal history of goods (see abstract) which has amphiphilic dye (4; see at least col. 6, lines 11-12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the indicating gel of Ambrozy as modified by Pereyra with the specific knowledge of using the amphiphilic dye of Bramhall. This is because amphiphilic dyes are known to be useful in thermal indicators (see at least abstract of Bramhall). This is important in order to utilize an already available and characterized component for the indication of a stimulus.

Allowable Subject Matter
Claims 4, 7, 10, 12, 14, 15, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; the rejections under double patenting including the statutory double patenting under 35 U.S.C. 101; and either amend around the non-statutory double patenting or include a proper terminal disclaimer as well as including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The best prior art of record Ambrozy et al. (US 20080295761), Pereyra et al. (US 5964181) and Bramhall (US 4825447), fail to specifically teach the invention as claimed. The specific limitations of the multiple reservoirs as claimed in claims 4, 7, 10, and 17 when combined with the limitations of stimulus sensitive amphiphilic gel and the physical layering structure with a porous polymer membrane in in claims 4, 7, 10, and 17 by dependency from independent claims 1 and 16 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 4, 7, 10, and 17 (as well as claims 12, 14, 15, and 18 which are dependent from one of these dependent claims - 12, 14, and 15 from claim 10 and 18 from claim 17). The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855